Execution Copy

 

Exhibit (10.24)

 

EASTMAN KODAK COMPANY

2013 OMNIBUS INCENTIVE PLAN

Award Agreement

This “Award Agreement” evidences an award of Nonqualified Stock Options (the
“Options”) by the Company under the Eastman Kodak Company 2013 Omnibus Incentive
Plan, as amended effective May 22, 2018 and as it may be further amended (the
“Plan”), as indicated below.  The Options are subject to all other terms set
forth in the Plan and this Award Agreement.  Capitalized terms not defined in
this Award Agreement have the meanings given to them in the Plan.  

Name of Grantee:James V. Continenza

Grant Date:February 20, 2019

Number of Options:1,150,000 with an Option Price of $3.03

Vesting Schedule:

Vesting Date

Percentage Vesting

February 20, 2019

50%

May 20, 2019

12.5%

August 20, 2019

12.5%

November 20, 2019

12.5%

February 20, 2020

12.5%

 

Vesting:

The Vesting Schedule for the Options awarded hereunder is set forth above under
“Vesting Schedule.”  The Options will only vest if the Grantee is continuously
employed by the Company or any of its Affiliates from the Grant Date through the
applicable Vesting Date, and except as otherwise provided by this Award
Agreement or determined by the Committee, any unvested Options will be forfeited
upon any termination of employment.  

Notwithstanding the prior sentence, if the Grantee has an employment agreement
with the Company that provides for continued or accelerated vesting upon certain
qualifying terminations, the terms and conditions in that employment agreement
will control.

1

 

--------------------------------------------------------------------------------

Execution Copy

Notwithstanding anything in this Award Agreement, the Plan, or in the Grantee’s
employment agreement with the Company to the contrary, upon the consummation of
a Change of Control, any outstanding Options that have not become vested
pursuant to the foregoing Vesting Schedule shall immediately become vested;
provided that the Grantee remains continuously employed by the Company through
and including the consummation of such Change of Control.

Upon termination of employment, vested Options shall remain exercisable until
they expire as set forth below under “Expiration Date.”

Exercise:

No Option will be exercisable prior to the date on which it vests.  Upon
Vesting, the Options will allow the purchase of Shares at the Option Price noted
above.  Each Option provides for the ability to purchase a single Share.  

Subject to the “Withholding” provision below, the Options shall be exercised by
written notice or by any other method permitted by the Committee stating the
number of Options to be exercised, with payment of the aggregate Option Price
for the number of Options exercised.

The aggregate Option Price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Grantee:

 

(i)

in cash or its equivalent (e.g., by cashier’s check);

 

(ii)

to the extent permitted by the Committee, in Shares previously owned by the
Grantee having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee,

 

(iii)

any combination of the foregoing; or

 

(iv)

in consideration received by the Company under a cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan.

Under no circumstances will fractional Shares be issued; if the Grantee elects
to pay the Option Price for the Shares using Shares already owned by him, or
Shares to be received from his exercise of this Option and such payment involves
a fraction of a Share, the remaining fraction of such Share shall be redeemed by
the Company and the Company shall pay the Grantee the Fair Market Value of such
fractional Share in cash in lieu of issuing such fractional Share.

Expiration Date:

Each Option will expire at the close of business on the day immediately prior to
the seventh (7th) anniversary of the Grant Date, unless sooner forfeited in
accordance with the terms and conditions of this Award Agreement or the Plan.

2

 

--------------------------------------------------------------------------------

Execution Copy

Withholding:

Pursuant to Section 16.4 of the Plan, the Company shall have the power and the
right to deduct or withhold (or cause to be deducted or withheld) from any
amount deliverable under the Options or otherwise (including Shares otherwise
deliverable), or require the Grantee to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising in connection with the Options.

Subject to the Company’s automatic withholding right set out above, the Grantee
may elect to satisfy the withholding requirement, in whole or in part:

 

(i)

by having the Company withhold Shares; or

 

(ii)

through an independent broker-dealer arrangement to sell a sufficient number of
Shares;

in each case, having a Fair Market Value on the date the tax is to be determined
equal to the minimum tax required to be withheld.

Grantee Rights:

The Grantee will not have any of the rights of a shareholder with respect to the
Shares underlying or covered by the Options, whether or not vested, until such
Shares are actually issued and delivered to the Grantee.

Change of Control:

Upon the occurrence of a Change of Control, the Committee may, but shall not be
required, to make one or more of the adjustments set forth in Section 14.2 of
the Plan to the Options if and to the extent that the Options are outstanding at
the time of the Change of Control.  

Transferability:

Except as otherwise provided by the Plan, the Options are not in any manner
subject to alteration, anticipation, sale, transfer, assignment, pledge or
encumbrance.

No Right to Continued Employment:

The Grantee’s receipt of the Options does not give the Grantee a right to remain
in the employment of the Company.

Data Privacy:

By accepting the Options, the Grantee agrees that any data, including the
Grantee’s personal data, may be exchanged among the Company and its Affiliates
to the extent the Company determines necessary or advisable to administer the
Plan and the Options, as well as with any third-party engaged by the Company to
administer the Plan and the Options granted under the Plan.

3

 

--------------------------------------------------------------------------------

Execution Copy

Amendment:

Pursuant to Section 15.2 of the Plan, the Committee may from time to time amend
this Award Agreement; provided, however, no amendment shall materially adversely
impair the rights of the Grantee under this Award Agreement without the
Grantee’s consent.

Miscellaneous:

The Options described in this Award Agreement are intended to be exempt from
Section 409A under the stock rights exemption thereto, and the Plan and this
Award Agreement shall be interpreted and administered consistent with such
intention, and in accordance with Eastman Kodak Company’s Policy Regarding
Section 409A Compliance.  The Company may unilaterally amend this Award
Agreement for purposes of exemption from or compliance with Section 409A if, in
its sole discretion, the Company determines that such amendment would not have a
material adverse effect with respect to the Grantee’s rights under this Award
Agreement.  Notwithstanding the foregoing, no person connected with the Plan or
the Options in any capacity, including, but not limited to, the Company and its
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment will be applicable with respect to the
Options or payments made under this Award Agreement, or that such tax treatment
will apply to or be available to the Grantee.

The Options (either at the time of vesting or exercise, or otherwise) will not
be includible as compensation or earnings for purposes of any benefit or
compensation plan offered by the Company or its Affiliates.

The obligations of the Company pursuant hereto are subject to compliance with
all applicable governmental laws, regulations, rules and administrative actions,
including, but not limited to, the Securities Act of 1933, as amended, and the
Exchange Act, and all rules promulgated thereunder.  In order to avoid any
violations, the Committee may, at any time and from time to time, impose
additional restrictions upon the Options.

The Option is subject to the Plan and any interpretations by the Committee under
the Plan, which are hereby incorporated into this Award Agreement by reference
and made a part hereof.  In the event of any conflict between this Award
Agreement and the Plan, the terms of the Plan shall control.

This Award Agreement, together with the Plan and the employment agreement
between the Company and the Grantee, contains the entire agreement between the
Grantee and the Company with respect to the subject matter of this Award
Agreement.

By accepting the Options, the Grantee agrees to be subject to the terms and
conditions of the Plan and this Award Agreement.

*****




4

 

--------------------------------------------------------------------------------

Execution Copy

EASTMAN KODAK COMPANY

2013 OMNIBUS INCENTIVE PLAN

Award Agreement

This “Award Agreement” evidences an award of Nonqualified Stock Options (the
“Options”) by the Company under the Eastman Kodak Company 2013 Omnibus Incentive
Plan, as amended effective May 22, 2018 and as it may be further amended (the
“Plan”), as indicated below.  The Options are subject to all other terms set
forth in the Plan and this Award Agreement.  Capitalized terms not defined in
this Award Agreement have the meanings given to them in the Plan.  

Name of Grantee:James V. Continenza

Grant Date:February 20, 2019

Number of Options:350,000 with an Option Price of $4.53

Vesting Schedule:

Vesting Date

Percentage Vesting

February 20, 2019

50%

May 20, 2019

12.5%

August 20, 2019

12.5%

November 20, 2019

12.5%

February 20, 2020

12.5%

 

Vesting:

The Vesting Schedule for the Options awarded hereunder is set forth above under
“Vesting Schedule.”  The Options will only vest if the Grantee is continuously
employed by the Company or any of its Affiliates from the Grant Date through the
applicable Vesting Date, and except as otherwise provided by this Award
Agreement or determined by the Committee, any unvested Options will be forfeited
upon any termination of employment.  

Notwithstanding the prior sentence, if the Grantee has an employment agreement
with the Company that provides for continued or accelerated vesting upon certain
qualifying terminations, the terms and conditions in that employment agreement
will control.

Notwithstanding anything in this Award Agreement, the Plan, or in the Grantee’s
employment agreement with the Company to the contrary, upon the consummation of
a Change of Control, any outstanding Options that have not become vested
pursuant to the foregoing Vesting Schedule shall immediately become vested;
provided that the Grantee remains continuously employed by the Company through
and including the consummation of such Change of Control.

Upon termination of employment, vested Options shall remain exercisable until
they expire as set forth below under “Expiration Date.”

5

 

--------------------------------------------------------------------------------

Execution Copy

Exercise:

No Option will be exercisable prior to the date on which it vests.  Upon
Vesting, the Options will allow the purchase of Shares at the Option Price noted
above.  Each Option provides for the ability to purchase a single Share.  

Subject to the “Withholding” provision below, the Options shall be exercised by
written notice or by any other method permitted by the Committee stating the
number of Options to be exercised, with payment of the aggregate Option Price
for the number of Options exercised.

The aggregate Option Price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Grantee:

 

(i)

in cash or its equivalent (e.g., by cashier’s check);

 

(ii)

to the extent permitted by the Committee, in Shares previously owned by the
Grantee having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee,

 

(iii)

any combination of the foregoing; or

 

(iv)

in consideration received by the Company under a cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan.

Under no circumstances will fractional Shares be issued; if the Grantee elects
to pay the Option Price for the Shares using Shares already owned by him, or
Shares to be received from his exercise of this Option and such payment involves
a fraction of a Share, the remaining fraction of such Share shall be redeemed by
the Company and the Company shall pay the Grantee the Fair Market Value of such
fractional Share in cash in lieu of issuing such fractional Share.

Expiration Date:

Each Option will expire at the close of business on the day immediately prior to
the seventh (7th) anniversary of the Grant Date, unless sooner forfeited in
accordance with the terms and conditions of this Award Agreement or the Plan.

Withholding:

Pursuant to Section 16.4 of the Plan, the Company shall have the power and the
right to deduct or withhold (or cause to be deducted or withheld) from any
amount deliverable under the Options or otherwise (including Shares otherwise
deliverable), or require the Grantee to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising in connection with the Options.

6

 

--------------------------------------------------------------------------------

Execution Copy

Subject to the Company’s automatic withholding right set out above, the Grantee
may elect to satisfy the withholding requirement, in whole or in part:

 

(i)

by having the Company withhold Shares; or

 

(ii)

through an independent broker-dealer arrangement to sell a sufficient number of
Shares;

in each case, having a Fair Market Value on the date the tax is to be determined
equal to the minimum tax required to be withheld.

Grantee Rights:

The Grantee will not have any of the rights of a shareholder with respect to the
Shares underlying or covered by the Options, whether or not vested, until such
Shares are actually issued and delivered to the Grantee.

Change of Control:

Upon the occurrence of a Change of Control, the Committee may, but shall not be
required, to make one or more of the adjustments set forth in Section 14.2 of
the Plan to the Options if and to the extent that the Options are outstanding at
the time of the Change of Control.  

Transferability:

Except as otherwise provided by the Plan, the Options are not in any manner
subject to alteration, anticipation, sale, transfer, assignment, pledge or
encumbrance.

No Right to Continued Employment:

The Grantee’s receipt of the Options does not give the Grantee a right to remain
in the employment of the Company.

Data Privacy:

By accepting the Options, the Grantee agrees that any data, including the
Grantee’s personal data, may be exchanged among the Company and its Affiliates
to the extent the Company determines necessary or advisable to administer the
Plan and the Options, as well as with any third-party engaged by the Company to
administer the Plan and the Options granted under the Plan.

Amendment:

Pursuant to Section 15.2 of the Plan, the Committee may from time to time amend
this Award Agreement; provided, however, no amendment shall materially adversely
impair the rights of the Grantee under this Award Agreement without the
Grantee’s consent.

7

 

--------------------------------------------------------------------------------

Execution Copy

Miscellaneous:

The Options described in this Award Agreement are intended to be exempt from
Section 409A under the stock rights exemption thereto, and the Plan and this
Award Agreement shall be interpreted and administered consistent with such
intention, and in accordance with Eastman Kodak Company’s Policy Regarding
Section 409A Compliance.  The Company may unilaterally amend this Award
Agreement for purposes of exemption from or compliance with Section 409A if, in
its sole discretion, the Company determines that such amendment would not have a
material adverse effect with respect to the Grantee’s rights under this Award
Agreement.  Notwithstanding the foregoing, no person connected with the Plan or
the Options in any capacity, including, but not limited to, the Company and its
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment will be applicable with respect to the
Options or payments made under this Award Agreement, or that such tax treatment
will apply to or be available to the Grantee.

The Options (either at the time of vesting or exercise, or otherwise) will not
be includible as compensation or earnings for purposes of any benefit or
compensation plan offered by the Company or its Affiliates.

The obligations of the Company pursuant hereto are subject to compliance with
all applicable governmental laws, regulations, rules and administrative actions,
including, but not limited to, the Securities Act of 1933, as amended, and the
Exchange Act, and all rules promulgated thereunder.  In order to avoid any
violations, the Committee may, at any time and from time to time, impose
additional restrictions upon the Options.

The Option is subject to the Plan and any interpretations by the Committee under
the Plan, which are hereby incorporated into this Award Agreement by reference
and made a part hereof.  In the event of any conflict between this Award
Agreement and the Plan, the terms of the Plan shall control.

This Award Agreement, together with the Plan and the employment agreement
between the Company and the Grantee, contains the entire agreement between the
Grantee and the Company with respect to the subject matter of this Award
Agreement.

By accepting the Options, the Grantee agrees to be subject to the terms and
conditions of the Plan and this Award Agreement.

*****




8

 

--------------------------------------------------------------------------------

Execution Copy

EASTMAN KODAK COMPANY

2013 OMNIBUS INCENTIVE PLAN

Award Agreement

This “Award Agreement” evidences an award of Nonqualified Stock Options (the
“Options”) by the Company under the Eastman Kodak Company 2013 Omnibus Incentive
Plan, as amended effective May 22, 2018 and as it may be further amended (the
“Plan”), as indicated below.  The Options are subject to all other terms set
forth in the Plan and this Award Agreement.  Capitalized terms not defined in
this Award Agreement have the meanings given to them in the Plan.  

Name of Grantee:James V. Continenza

Grant Date:February 20, 2019

Number of Options:350,000 with an Option Price of $6.03

Vesting Schedule:

Vesting Date

Percentage Vesting

February 20, 2019

50%

May 20, 2019

12.5%

August 20, 2019

12.5%

November 20, 2019

12.5%

February 20, 2020

12.5%

 

Vesting:

The Vesting Schedule for the Options awarded hereunder is set forth above under
“Vesting Schedule.”  The Options will only vest if the Grantee is continuously
employed by the Company or any of its Affiliates from the Grant Date through the
applicable Vesting Date, and except as otherwise provided by this Award
Agreement or determined by the Committee, any unvested Options will be forfeited
upon any termination of employment.  

Notwithstanding the prior sentence, if the Grantee has an employment agreement
with the Company that provides for continued or accelerated vesting upon certain
qualifying terminations, the terms and conditions in that employment agreement
will control.

Notwithstanding anything in this Award Agreement, the Plan, or in the Grantee’s
employment agreement with the Company to the contrary, upon the consummation of
a Change of Control, any outstanding Options that have not become vested
pursuant to the foregoing Vesting Schedule shall immediately become vested;
provided that the Grantee remains continuously employed by the Company through
and including the consummation of such Change of Control.

Upon termination of employment, vested Options shall remain exercisable until
they expire as set forth below under “Expiration Date.”

9

 

--------------------------------------------------------------------------------

Execution Copy

Exercise:

No Option will be exercisable prior to the date on which it vests.  Upon
Vesting, the Options will allow the purchase of Shares at the Option Price noted
above.  Each Option provides for the ability to purchase a single Share.  

Subject to the “Withholding” provision below, the Options shall be exercised by
written notice or by any other method permitted by the Committee stating the
number of Options to be exercised, with payment of the aggregate Option Price
for the number of Options exercised.

The aggregate Option Price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Grantee:

 

(i)

in cash or its equivalent (e.g., by cashier’s check);

 

(ii)

to the extent permitted by the Committee, in Shares previously owned by the
Grantee having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee,

 

(iii)

any combination of the foregoing; or

 

(iv)

in consideration received by the Company under a cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan.

Under no circumstances will fractional Shares be issued; if the Grantee elects
to pay the Option Price for the Shares using Shares already owned by him, or
Shares to be received from his exercise of this Option and such payment involves
a fraction of a Share, the remaining fraction of such Share shall be redeemed by
the Company and the Company shall pay the Grantee the Fair Market Value of such
fractional Share in cash in lieu of issuing such fractional Share.

Expiration Date:

Each Option will expire at the close of business on the day immediately prior to
the seventh (7th) anniversary of the Grant Date, unless sooner forfeited in
accordance with the terms and conditions of this Award Agreement or the Plan.

Withholding:

Pursuant to Section 16.4 of the Plan, the Company shall have the power and the
right to deduct or withhold (or cause to be deducted or withheld) from any
amount deliverable under the Options or otherwise (including Shares otherwise
deliverable), or require the Grantee to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising in connection with the Options.

10

 

--------------------------------------------------------------------------------

Execution Copy

Subject to the Company’s automatic withholding right set out above, the Grantee
may elect to satisfy the withholding requirement, in whole or in part:

 

(i)

by having the Company withhold Shares; or

 

(ii)

through an independent broker-dealer arrangement to sell a sufficient number of
Shares;

in each case, having a Fair Market Value on the date the tax is to be determined
equal to the minimum tax required to be withheld.

Grantee Rights:

The Grantee will not have any of the rights of a shareholder with respect to the
Shares underlying or covered by the Options, whether or not vested, until such
Shares are actually issued and delivered to the Grantee.

Change of Control:

Upon the occurrence of a Change of Control, the Committee may, but shall not be
required, to make one or more of the adjustments set forth in Section 14.2 of
the Plan to the Options if and to the extent that the Options are outstanding at
the time of the Change of Control.  

Transferability:

Except as otherwise provided by the Plan, the Options are not in any manner
subject to alteration, anticipation, sale, transfer, assignment, pledge or
encumbrance.

No Right to Continued Employment:

The Grantee’s receipt of the Options does not give the Grantee a right to remain
in the employment of the Company.

Data Privacy:

By accepting the Options, the Grantee agrees that any data, including the
Grantee’s personal data, may be exchanged among the Company and its Affiliates
to the extent the Company determines necessary or advisable to administer the
Plan and the Options, as well as with any third-party engaged by the Company to
administer the Plan and the Options granted under the Plan.

Amendment:

Pursuant to Section 15.2 of the Plan, the Committee may from time to time amend
this Award Agreement; provided, however, no amendment shall materially adversely
impair the rights of the Grantee under this Award Agreement without the
Grantee’s consent.

11

 

--------------------------------------------------------------------------------

Execution Copy

Miscellaneous:

The Options described in this Award Agreement are intended to be exempt from
Section 409A under the stock rights exemption thereto, and the Plan and this
Award Agreement shall be interpreted and administered consistent with such
intention, and in accordance with Eastman Kodak Company’s Policy Regarding
Section 409A Compliance.  The Company may unilaterally amend this Award
Agreement for purposes of exemption from or compliance with Section 409A if, in
its sole discretion, the Company determines that such amendment would not have a
material adverse effect with respect to the Grantee’s rights under this Award
Agreement.  Notwithstanding the foregoing, no person connected with the Plan or
the Options in any capacity, including, but not limited to, the Company and its
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment will be applicable with respect to the
Options or payments made under this Award Agreement, or that such tax treatment
will apply to or be available to the Grantee.

The Options (either at the time of vesting or exercise, or otherwise) will not
be includible as compensation or earnings for purposes of any benefit or
compensation plan offered by the Company or its Affiliates.

The obligations of the Company pursuant hereto are subject to compliance with
all applicable governmental laws, regulations, rules and administrative actions,
including, but not limited to, the Securities Act of 1933, as amended, and the
Exchange Act, and all rules promulgated thereunder.  In order to avoid any
violations, the Committee may, at any time and from time to time, impose
additional restrictions upon the Options.

The Option is subject to the Plan and any interpretations by the Committee under
the Plan, which are hereby incorporated into this Award Agreement by reference
and made a part hereof.  In the event of any conflict between this Award
Agreement and the Plan, the terms of the Plan shall control.

This Award Agreement, together with the Plan and the employment agreement
between the Company and the Grantee, contains the entire agreement between the
Grantee and the Company with respect to the subject matter of this Award
Agreement.

By accepting the Options, the Grantee agrees to be subject to the terms and
conditions of the Plan and this Award Agreement.

*****

 




12

 

--------------------------------------------------------------------------------

Execution Copy

EASTMAN KODAK COMPANY

2013 OMNIBUS INCENTIVE PLAN

Award Agreement

This “Award Agreement” evidences an award of Nonqualified Stock Options (the
“Options”) by the Company under the Eastman Kodak Company 2013 Omnibus Incentive
Plan, as amended effective May 22, 2018 and as it may be further amended (the
“Plan”), as indicated below.  The Options are subject to all other terms set
forth in the Plan and this Award Agreement.  Capitalized terms not defined in
this Award Agreement have the meanings given to them in the Plan.  

Name of Grantee:James V. Continenza

Grant Date:February 20, 2019

Number of Options:200,000 with an Option Price of $12.00

Vesting Schedule:

Vesting Date

Percentage Vesting

February 20, 2019

50%

May 20, 2019

12.5%

August 20, 2019

12.5%

November 20, 2019

12.5%

February 20, 2020

12.5%

 

Vesting:

The Vesting Schedule for the Options awarded hereunder is set forth above under
“Vesting Schedule.”  The Options will only vest if the Grantee is continuously
employed by the Company or any of its Affiliates from the Grant Date through the
applicable Vesting Date, and except as otherwise provided by this Award
Agreement or determined by the Committee, any unvested Options will be forfeited
upon any termination of employment.  

Notwithstanding the prior sentence, if the Grantee has an employment agreement
with the Company that provides for continued or accelerated vesting upon certain
qualifying terminations, the terms and conditions in that employment agreement
will control.

Notwithstanding anything in this Award Agreement, the Plan, or in the Grantee’s
employment agreement with the Company to the contrary, upon the consummation of
a Change of Control, any outstanding Options that have not become vested
pursuant to the foregoing Vesting Schedule shall immediately become vested;
provided that the Grantee remains continuously employed by the Company through
and including the consummation of such Change of Control.

Upon termination of employment, vested Options shall remain exercisable until
they expire as set forth below under “Expiration Date.”

13

 

--------------------------------------------------------------------------------

Execution Copy

Exercise:

No Option will be exercisable prior to the date on which it vests.  Upon
Vesting, the Options will allow the purchase of Shares at the Option Price noted
above.  Each Option provides for the ability to purchase a single Share.  

Subject to the “Withholding” provision below, the Options shall be exercised by
written notice or by any other method permitted by the Committee stating the
number of Options to be exercised, with payment of the aggregate Option Price
for the number of Options exercised.

The aggregate Option Price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Grantee:

 

(i)

in cash or its equivalent (e.g., by cashier’s check);

 

(ii)

to the extent permitted by the Committee, in Shares previously owned by the
Grantee having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee,

 

(iii)

any combination of the foregoing; or

 

(iv)

in consideration received by the Company under a cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan.

Under no circumstances will fractional Shares be issued; if the Grantee elects
to pay the Option Price for the Shares using Shares already owned by him, or
Shares to be received from his exercise of this Option and such payment involves
a fraction of a Share, the remaining fraction of such Share shall be redeemed by
the Company and the Company shall pay the Grantee the Fair Market Value of such
fractional Share in cash in lieu of issuing such fractional Share.

Expiration Date:

Each Option will expire at the close of business on the day immediately prior to
the seventh (7th) anniversary of the Grant Date, unless sooner forfeited in
accordance with the terms and conditions of this Award Agreement or the Plan.

Withholding:

Pursuant to Section 16.4 of the Plan, the Company shall have the power and the
right to deduct or withhold (or cause to be deducted or withheld) from any
amount deliverable under the Options or otherwise (including Shares otherwise
deliverable), or require the Grantee to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising in connection with the Options.

14

 

--------------------------------------------------------------------------------

Execution Copy

Subject to the Company’s automatic withholding right set out above, the Grantee
may elect to satisfy the withholding requirement, in whole or in part:

 

(i)

by having the Company withhold Shares; or

 

(ii)

through an independent broker-dealer arrangement to sell a sufficient number of
Shares;

in each case, having a Fair Market Value on the date the tax is to be determined
equal to the minimum tax required to be withheld.

Grantee Rights:

The Grantee will not have any of the rights of a shareholder with respect to the
Shares underlying or covered by the Options, whether or not vested, until such
Shares are actually issued and delivered to the Grantee.

Change of Control:

Upon the occurrence of a Change of Control, the Committee may, but shall not be
required, to make one or more of the adjustments set forth in Section 14.2 of
the Plan to the Options if and to the extent that the Options are outstanding at
the time of the Change of Control.  

Transferability:

Except as otherwise provided by the Plan, the Options are not in any manner
subject to alteration, anticipation, sale, transfer, assignment, pledge or
encumbrance.

No Right to Continued Employment:

The Grantee’s receipt of the Options does not give the Grantee a right to remain
in the employment of the Company.

Data Privacy:

By accepting the Options, the Grantee agrees that any data, including the
Grantee’s personal data, may be exchanged among the Company and its Affiliates
to the extent the Company determines necessary or advisable to administer the
Plan and the Options, as well as with any third-party engaged by the Company to
administer the Plan and the Options granted under the Plan.

Amendment:

Pursuant to Section 15.2 of the Plan, the Committee may from time to time amend
this Award Agreement; provided, however, no amendment shall materially adversely
impair the rights of the Grantee under this Award Agreement without the
Grantee’s consent.

15

 

--------------------------------------------------------------------------------

Execution Copy

Miscellaneous:

The Options described in this Award Agreement are intended to be exempt from
Section 409A under the stock rights exemption thereto, and the Plan and this
Award Agreement shall be interpreted and administered consistent with such
intention, and in accordance with Eastman Kodak Company’s Policy Regarding
Section 409A Compliance.  The Company may unilaterally amend this Award
Agreement for purposes of exemption from or compliance with Section 409A if, in
its sole discretion, the Company determines that such amendment would not have a
material adverse effect with respect to the Grantee’s rights under this Award
Agreement.  Notwithstanding the foregoing, no person connected with the Plan or
the Options in any capacity, including, but not limited to, the Company and its
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment will be applicable with respect to the
Options or payments made under this Award Agreement, or that such tax treatment
will apply to or be available to the Grantee.

The Options (either at the time of vesting or exercise, or otherwise) will not
be includible as compensation or earnings for purposes of any benefit or
compensation plan offered by the Company or its Affiliates.

The obligations of the Company pursuant hereto are subject to compliance with
all applicable governmental laws, regulations, rules and administrative actions,
including, but not limited to, the Securities Act of 1933, as amended, and the
Exchange Act, and all rules promulgated thereunder.  In order to avoid any
violations, the Committee may, at any time and from time to time, impose
additional restrictions upon the Options.

The Option is subject to the Plan and any interpretations by the Committee under
the Plan, which are hereby incorporated into this Award Agreement by reference
and made a part hereof.  In the event of any conflict between this Award
Agreement and the Plan, the terms of the Plan shall control.

This Award Agreement, together with the Plan and the employment agreement
between the Company and the Grantee, contains the entire agreement between the
Grantee and the Company with respect to the subject matter of this Award
Agreement.

By accepting the Options, the Grantee agrees to be subject to the terms and
conditions of the Plan and this Award Agreement.

*****

 

 

 

 

 

16

 